El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
En este caso se formuló la siguiente denuncia:
“Yo, Jobino de Jesús G-uevárez, P. I., vecino de Dorado, P. R., calle de Norte, formulo denuncia contra Eladio Pérez Román, por delito de Alterar Paz Pública, cometido de la manera siguiente: Que en 7 de julio 7 A. M. de 1931, y en el Barrio de Espinosa, Do-rado, P. R., del Distrito Judicial Municipal de Toa Alta, P. R., que se encuentra dentro de la jurisdicción de la corte de distrito de Ba-yamón, P. R., el acusado Eladio Pérez Román, maliciosa y volun-tariamente y de una manera ilegal allí y entonces, turbó la paz y tranquilidad del vecindario, cuando insultaba y provocaba a Cecilia Alcalá, diciéndole que era ‘una fregona sucia y sinvergüenza y que deseaba que fuese hombre para partirle la cara.’ Qlue con motivo de esta amenaza y provocaciones allí se reunieron varias personas.”
Yisto el caso por todos sus trámites en apelación ante la Corte de Distrito de Bayamón, ésta declaró culpable al acu-sado y le condenó a pagar una multa de $30 o en su de-fecto a cumplir un día de cárcel por cada dólar que dejare de satisfacer. De esta sentencia apeló el acusado para ante *448este tribunal. ' El acusado lia presentado la alegación de que la denuncia no contiene ningún hecho que sea constitu-tivo de delito público.
,E1 artículo 368 del Código Penal dice así:
“Toda pers'ona que maliciosa y voluntariamente perturbare la paz-o tranquilidad de -algún vecindario o individuo, con fuertes o inusi-tados gritos, conducta tumultuosa u ofensiva, o amenazas, vituperios, riñas, desafíos o provocaciones, o que en las calles de alguna ciudad o pueblo, o en las vías públicas disparare algún arma de fuego, o hiciere uso de lenguaje grosero, profano o indecoroso en presencia O al alcance del oído dé mujeres o niños, en forma estrepitosa o in-conveniente, incurrirá en misdemeanor, j será castigada con multa máxima de doscientos dólares, o cárcel por un término máximo de noventa días o ambas penas, a discreción del tribunal.”
Una de las modalidades de este delito de perturbar la paz es la conducta ofensiva, y ésta se describe en la denun-cia de manera suficiente para constituir el delito que se imputa/ al acusado. En la denuncia se 'alega que el acusado-maliciosa y voluntariamente, y de una manera ilegal, turbó la paz y tranquilidad del vecindario cuando insultaba y pro-vocaba a Cecilia Alcalá, diciéndole que era “una fregona sucia y sinvergüenza, y que deseaba que fuese hombre para partirle la cara.”
Las frases ofensivas aparecen dirigidas directamente a Cecilia Alcalá. Se alega además que por este motivo se turbó la paz y tranquilidad del vecindario y que se reunie-ron varias personas en el sitio donde ocurrió la provocación»

Por estas rasones entendemos que debe confirmarse la sen-tencia apelada.